DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al. (2018/0099676).
Regarding claim 1: Goto discloses  a vehicle control system comprising:
 a display (Paragraph 0066); and
a display controller configured to cause the display to display an image related to a state of a vehicle and perform control for switching display details to be displayed on the display when a predetermined event has occurred in the vehicle before driving assistance of the vehicle is started (Paragraph 0066-0072, 0079).
Regarding claim 2: Goto discloses an operator configured to receive an operation from an occupant of the vehicle, wherein the predetermined event is a state in which a predetermined operation has been received by the operator (Paragraph 0066-0067).
Regarding claim 3: Goto discloses wherein the display controller switches display details of the display to information about the driving assistance when the predetermined event has occurred (Paragraph 0066-0067).
Regarding claim 4: Goto discloses an external environment recognizer configured to recognize at least one of another vehicle near the vehicle, an obstacle, and a road shape, wherein the display controller causes the display to display a recognition result from the external environment recognizer as the information about the driving assistance (Paragraph 0074-0079, road shape).
Regarding claim 5: Goto discloses wherein the display controller causes an image showing a road shape in front of the vehicle and an image showing a future trajectory of the vehicle to be displayed as the information about the driving assistance on the display when the vehicle is executing the driving assistance (Paragraph 0066).
Regarding claim 6: Goto discloses wherein the display controller causes an image showing each of a plurality of types of driving assistance having different degrees of driving assistance to be displayed on the display (Paragraph 0074).
Regarding claim 7: Goto discloses wherein the display controller switches the entire screen displayed on the display when the predetermined event has occurred before the driving assistance of the vehicle is started (Paragraph 0066).
Regarding claim 8: Goto discloses wherein the display controller switches the entire screen displayed on the display when the predetermined event has occurred before the driving assistance of the vehicle is started (Paragraph 0066).
Regarding claim 9: Goto discloses wherein the display controller returns the switched display details when the predetermined event has occurred to display details before switching if the driving assistance has ended (Paragraph 0066-0067).
Regarding claim 10: Goto discloses wherein the predetermined event is a state in which an internal process necessary for the driving assistance has been completed (Paragraph 0064).
Regarding claims 11 and 12: These claims contain the same features and limitations as claims 1-10 above and are therefore rejected under the same basis and rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668